The opinion of the Court was delivered by
Mr. Justice Gary.
The appeal herein is from an order-of his Honor, Judge Witherspoon, sustaining an oral de*311murrer to the complaint. The grounds upon which the Circuit Judge suscained the demurrer were that it did not state facts sufficient to constitute a cause of action, “in that said complaint is based upon a non-negotiable note, in which John B. Row and John D. Alewine are sued as endorsers, and as a matter of law they cannot be held liable as endorsers on a non-negotiable note, &c.” The complaint, the order of his Honor, Judge Witherspoon, and the exceptions will be set out in the report of the case.
1 The third paragraph of the complaint shows that the respondents were not sued as endorsers, but as joint makers. The allegations of said paragraph are: 1st. That the consideration of said note was two mules purchased by the said John A. Alewine from J. S. Fowler. 2d.' That in order to induce the said Fowler to part with the said mules, the respondents endorsed the said note for delivery to said Fowler; and 3d. That said note was endorsed before delivery. The case of Johnson v. McDonald, 41 S. C., 81, shows conclusively that, under the allegations of the complaint, the respondents were joint makers and not endorsers. His Honor was, therefore, in error in sustaining the demurrer.
2 Another question was, however, presented, which the Court will proceed to consider, to wit: Whether the provision in the note for attorney’s fees rendered it nonnegotiable. The decisions on this question are conflicting, as will appear by reference to the following cases, which cite many authorities: Bowie v. Hall, 1 L. R. A., 546; Wright v. Traver (Mich.), 3 L. R. A., 50; Bank v. Tuttle (N. M.), 7 L. R. A., 445; Montgomery v. Crosthwait (Ala.), 12 L. R. A., 140; Bank v. Fuqua (Mont.), 14 L. R. A., 588; Bank v. Mfg. Co. (Fed. Rep.), 17 L. R. A., 595; Dorsey v. Wolff (Ill.), 18 L. R. A., 428; Stapleton v. Banking Co. (Ga.), 23 S. E. R., 81. There is so much confusion upon the subject of negotiable paper, that an effort' is now being made to have an act passed by the legislatures of the different States, making the laws upon the subject *312of negotiable paper uniform throughout the United States. In 2 Am. & Eng. Ene., 314, a promissory note is thus defined, to wit: “A promissory note is a written engagement by one person to pay another absolutely and unconditionally a certain sum of money at a time specified therein.” The decisions in this State are to the effect that uncertainty in the note, whether existing prior or subsequent to the maturity of the note, renders it non-negotiable. Bank v. Strother, 28 S. C., 517. The remaining inquiry, then, is, whether the provision in the note for attorney’s fees renders it non-negotiable. Whether the owner of the note after maturity would place it in the hands of an attorney for collection before payment thereof, was an uncertain event; and if, after maturity, the parties liable on the note should proceed to pay the same, it would be uncertain where they would find the note, whether in the hands of the owner or an attorney. If they should find the note in the hands of the owner, they would only have to pay principal and interest; but if the note had been placed in the hands of an attorney for collection, they would not only have to pay principal and interest, but attorney’s fees of ten ' per cent. This uncertainty makes the note non-negotiable.
It is the judgment of this Court, that the order of the Circuit Court be reversed.
Mr. Chief Justice McIver concurs.